Citation Nr: 1726845	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  11-24 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a dental disorder.

2.  Whether new and material evidence has been received to reopen service connection for sinusitis.

3.  Whether new and material evidence has been received to reopen service connection for a prostate disorder, claimed as urethritis and prostatitis. 

4.  Service connection for a dental disorder.

5.  Service connection for sinusitis.

6.  Service connection for a prostate disorder, claimed as urethritis and prostatitis.




REPRESENTATION

Appellant represented by:	Adam Luck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1965 to July 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and September 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In February 2017, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the claims file.

In June 2017, the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) in order to obtain the Veteran's service treatment records and private nexus opinions, especially as referenced during the February 2017 Board hearing.  Because the Veteran's representative provided the Board with the above-referenced documents, the Board finds that there is substantial compliance with the June 2017 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The issue of service connection for a dental disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The claim for service connection for a dental disorder was denied in a May 1996 rating decision on the basis that there was no evidence that linked a dental disorder to service (no nexus); the Veteran was notified of appellate rights, but did not timely perfect an appeal of the May 1996 rating decision.

2. Evidence received since the May 1996 rating decision is not cumulative, and pertains to the basis of a prior final denial of service connection for a dental disorder (nexus to service), so raises a reasonable possibility of substantiating the claim for service connection for a dental disorder.

3. The claim for service connection for sinusitis was denied in a November 1996 rating decision on the basis that there was no evidence that linked sinusitis to service (no nexus); the Veteran was notified of appellate rights, but did not timely perfect an appeal of the November 1996 rating decision.

4. Evidence received since the November 1996 rating decision includes relevant service department records showing multiple sinusitis episodes during service.

5. The claim for service connection for a prostate disorder was denied in an August 1998 rating decision on the basis that this disorder preexisted service and was not aggravated by service; the Veteran was notified of appellate rights, but did not timely perfect an appeal of the August 1998 rating decision.

6. Evidence received since the August 1998 rating decision is not cumulative, and pertains to the basis of a prior final denial of service connection for a prostate disorder (aggravation during service), so raises a reasonable possibility of substantiating the claim for service connection for a prostate disorder.

7. The Veteran has a current disability of sinusitis.

8. The Veteran had treatment for sinusitis and was diagnosed with chronic sinusitis during service.

9. The current sinusitis had its onset in service.

10.   The Veteran has a current prostate disability of benign prostatic hyperplasia.

11.   The Veteran's preexisting prostate disability underwent worsening beyond normal progression of the disease during service.


CONCLUSIONS OF LAW

1. The November 1996 rating decision, which denied service connection for a dental disorder, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. 
§ 20.1103 (2016). 

2. The criteria for reopening service connection for a dental disorder are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The November 1996 rating decision, which denied service connection for sinusitis, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

4. The criteria for reopening service connection for sinusitis and readjudication of the November 1996 rating decision are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(c) (2016).

5. The August 1998 rating decision, which denied service connection for a prostate disorder, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016). 

6. The criteria for reopening service connection for a prostate disorder are met.  
38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

7. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for sinusitis are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

8. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for benign prostatic hyperplasia are met.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3. 303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, the Board is reopening service connection for dental, sinusitis, and prostate disorders, and granting service connection for sinusitis and benign prostatic hyperplasia, which constitutes a full grant of the benefits sought on appeal with respect to these claims.  As there remains no aspect of these claims to be further substantiated, there is no further VCAA duty to notify or assist, or duty to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 


Reopening of Service Connection Legal Authority 

Generally, a claim that has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

Pertinent regulations governing new and material evidence require VA to reconsider previously denied claims on the merits whenever relevant service records unavailable at the time of the last final rating decision are submitted.  38 C.F.R. 
 § 3.156(c); Vigil v. Peake, 22 Vet. App. 63 (2008).  If reconsideration is warranted, finality of the prior rating decision is vitiated, and the claim will be addressed de novo.  Under 38 C.F.R. § 3.156(c), except as otherwise provided, if, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records, that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding paragraph (a) of the same section.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For purposes of reopening a claim, the credibility of newly-submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Reopening of Service Connection for a Dental Disorder

In a May 1996 rating decision, the RO denied service connection for a dental disorder on the basis that there was no evidence that linked a dental disorder to service (no nexus).  In a May 1996 letter, the RO notified the Veteran of this decision and of procedural and appellate rights.  The Veteran did not perfect an appeal of May 1996 rating decision or provide additional evidence within one year of the May 1996 rating decision; thus, the May 1996 rating decision became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103. 

The Board finds that there is a sufficient evidentiary basis to reopen service connection for a dental disorder.  The new evidence includes the Veteran's statements that he started active service with a full set of teeth and separated from service with 13 teeth missing due to an in-service infection.  See February 2017 Board hearing transcript.  In August 2010, Dr. S.H. opined that a tooth infection is at least as likely as not related to service.  The Board also finds this evidence to be material because it addresses a previously unestablished fact of nexus to service.  As such, the new evidence meets the low reopening standard of Shade.  For these reasons, the Board finds that the additional evidence is new and material to reopen service connection for a dental disorder.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  The claim for service connection for a dental disorder is addressed in the Remand section below.

Reopening of Service Connection for Sinusitis

In a November 1996 rating decision, the RO denied service connection for sinusitis on the basis that there was no evidence that linked sinusitis to service (no nexus).  In a November 1996 letter, the RO notified the Veteran of this decision and of procedural and appellate rights.  The Veteran did not perfect an appeal of November 1996 rating decision or provide additional evidence within one year of the November 1996 rating decision; thus, the November 1996 rating decision became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103.  

The Board finds that there is a sufficient evidentiary basis to reopen service connection for sinusitis.  The new evidence includes copies of relevant service treatment records, not previously associated with the claims file, which show that the Veteran had multiple sinusitis episodes during service.  The new evidence also includes a January 2016 positive nexus opinion by Dr. K.B. that it is more likely than not that the Veteran's chronic sinusitis first manifested during service.  Because the service treatment records existed but were not associated with the claims file when VA first decided the claim, this evidence is new and material to reopen service connection and trigger reconsideration of the November 1996 rating decision.  38 C.F.R. § 3.156(c).  The Board will reconsider the claim for service connection for sinusitis that was decided by the November 1996 rating decision.

Reopening of Service Connection for a Prostate Disorder

In an August 1998 rating decision, the RO denied service connection for urethritis and prostatitis on the basis that this disorder preexisted service and was not aggravated by service.  In an August 1998 letter, the RO notified the Veteran of this decision and of procedural and appellate rights.  The Veteran did not perfect an appeal of the August 1998 rating decision or provide additional evidence within one year of the August 1998 rating decision; thus, the August 1998 rating decision became final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103. 

The Board finds that there is a sufficient evidentiary basis to reopen service connection for sinusitis.  The new evidence includes an August 2016 positive nexus opinion by Dr. J.E. that a pre-service hematuria episode, which was noted to be secondary to prostatitis and urethritis, was an acute episode that resolved without residuals prior to service entry.  Dr. J.E. opined that the Veteran's prostatitis was aggravated during service in Korea.  The Board also finds this evidence to be material because it addresses a previously unestablished fact of aggravation during service.  As such, the new evidence meets the low reopening standard of Shade.  For these reasons, the Board finds that the additional evidence is new and material to reopen service connection for a prostate disorder.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  The Board will address the merits of the service connection claim below.

Service Connection Legal Authority

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 
557 F.3d 1363, 1366 (Fed. Cir. 2009).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 
38 C.F.R. § 3.306. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while 

credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Id. at 1376-77.


Service Connection for Sinusitis 

The Veteran contends that he has chronic sinusitis that is related service.  The Veteran also asserted that the chronic sinusitis started in service.  See, e.g. February 2017 Board hearing transcript. 

Upon reconsideration of the November 1996 rating decision, the Board finds that the Veteran has a current sinusitis disability.  In the January 2016 opinion letter, 
Dr. K.B. noted that the Veteran currently has chronic sinusitis.  

The Board finds that the evidence is in relative equipoise on the question of whether the current sinusitis began in service, that is, whether sinusitis was directly "incurred in" service.  Evidence weighing in favor of this finding includes the Veteran's statements that the sinusitis started in service.  Service treatment records show treatment for sinusitis and a diagnosis of chronic sinusitis.  See, e.g., August 1966, November 1966, and February 1967 service treatment records.  In January 2016, Dr. K.B. opined that it is more likely than not that the Veteran's chronic sinusitis first manifested during service.  Dr. K.B. reasoned that service treatment records show that the Veteran suffered several episodes of sinusitis while stationed in Korea in 1966.  Dr. K.B. noted that, while the service separation examination does not reference any sinus conditions, this is not inconsistent with in-service onset of sinusitis due to the episodic nature of chronic sinusitis.  

The evidence weighing against a finding that sinusitis began during service includes the May 1967 service separation examination report showing a normal clinical evaluation of the sinuses.  Resolving reasonable doubt in the Veteran's favor on this question, the Board finds that symptoms of the current sinusitis began during service, that is, sinusitis was directly incurred in service.  38 C.F.R. § 3.303(a), (d).  

For the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for sinusitis is warranted as directly incurred in service.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303(a), (d).  Because the Board is granting service connection on a direct basis, all other theories of entitlement to service connection are rendered moot.  

Service Connection for a Prostate Disorder

The Veteran contends that a current prostate disorder is related to service.  The Veteran asserted that he started having problems with starting a stream, as well as waking up to urinate at night during service.  See, e.g., February 2017 Board hearing transcript.  The Veteran's representative asserted that the Veteran suffered an in-service incurrence or aggravation of a prostate disability.  See February 2017 representative statement. 

The Board finds that the Veteran has a current prostate disability.  The October 2016 VA examination report shows a diagnosis of benign prostatic hyperplasia.  

The Board finds that the Veteran's prostate disability preexisted service and was "noted" upon service entrance.  The February 1965 service enlistment examination noted a history of a 1964 pre-service hematuria episode secondary to prostatitis and urethritis.  Accordingly, in order to establish service connection for the prostate disability, there has to be a showing of aggravation (worsening beyond normal progression) of the prostate disability during service.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

After a review of all the evidence, both lay and medical, the Board finds that the evidence is in relative equipoise on the question of whether the preexisting prostate disability underwent a worsening beyond normal progression of the disease during service.  As noted above, the February 1965 service enlistment examination noted a 

history of a 1964 pre-service hematuria episode secondary to prostatitis and urethritis.  In August 2016, Dr. J.E. opined that the Veteran's prostatitis was aggravated during his military service in Korea because there was an increase in prostate infections during the Veteran's service in Korea which resulted in a change in the Veteran's condition from prostatitis to chronic prostatitis.  Dr. J.E. noted that, while the service enlistment examination documents a pre-service hematuria episode noted to be secondary to prostatitis and urethritis, an August 1964 treatment record shows that the Veteran felt better and his urine was clear.  A cystoscopy performed the following day noted normal urethra and adequate bladder capacity.  Accordingly, Dr. J.E. opined that the 1964 hematuria episode seemed to be an acute episode that resolved with no residuals.  Dr. J.E. noted that this opinion is supported by the 1964 medical records showing no diagnosis of chronic prostatitis or chronic urethritis, nor is there a notation of chronic prostatitis or chronic urethritis on the service enlistment examination.  Therefore, Dr. J.E. opined that the a single episode of hematuria due to prostatitis and urethritis, which took place approximately two years prior to service enlistment, was merely an isolated event most likely due to an infection. 

Dr. J.E. found most compelling that the Veteran's service treatment records showed several visits for treatment due to urinary frequency, hesitation, and painful urination, which was diagnosed during service as chronic prostatitis.  A March 1966 service treatment record shows that the Veteran reported difficulty with starting a stream and voiding all the time, as well as an increase in urinary frequency.  See also April 1967, May 1967, and July 1967 service treatment records.  Dr. J.E. noted that, in this Veteran's case, there appears to be an increase in prostate infections during service in Korea that resulted in a change of the prostate condition from prostatitis to chronic prostatitis as noted in the service treatment records.  Resolving reasonable doubt in the Veteran's favor on the question of aggravation by service, the Board finds that the preexisting prostate disability worsened during service.  


Because the evidence shows worsening occurred during service, and there is no specific finding that the increase in disability is due to the natural progress of the disease, clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner, 370 F.3d at 1096.  The Board finds that the evidence in this case is not clear and unmistakable to show that aggravation of the pre-existing prostate disability did not occur in service; therefore, the Board finds that the preexisting prostate disability 
was aggravated by service, that is, that the preexisting prostate disability worsened beyond its normal progression during service to warrant service connection for benign prostatic hyperplasia.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a dental disorder is granted.

New and material evidence having been received, the appeal to reopen service connection for sinusitis is granted.

New and material evidence having been received, the appeal to reopen service connection for a prostate disorder is granted.

Service connection for sinusitis is granted. 

Service connection for benign prostatic hyperplasia is granted.


REMAND

Service Connection for a Dental Disorder

The Veteran contends that service connection for a dental disorder is warranted because a dental disorder started in service.  Specifically, the Veteran asserted that he started active service with a full set of teeth and separate from service with 13 teeth missing due to an in-service infection.  The Veteran advanced that he has a current dental disorder related to service.  See February 2017 Board hearing transcript.  Service treatment records confirm that the Veteran entered active service with a full set of teeth and separated from active service with 13 teeth missing.  See February 1965 service entrance examination report; May 1967 service separation examination report.  

Service Dental Treatment Records

While the service entrance and separation examination reports show that the Veteran lost 13 teeth during service, the service dental treatment records have not been associated with the claims file; accordingly, such records should be obtained. 

VA Examination

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

As stated above, service treatment records confirm that the Veteran entered active service with a full set of teeth and separated from active service with 13 teeth missing.  The May 1967 service separation examination report did not provide a reason for the missing teeth.  The record is also unclear as to the Veteran's current dental disorder(s), if any.

The Veteran was not afforded a VA examination in connection with the claim for service connection for a dental disorder.  Based on the foregoing, and in light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand is required in order to obtain a VA examination with opinion addressing the etiology of any current dental disorder.




Clarification of Private Opinion

The Veteran submitted an August 2010 opinion by Dr. S.H., who indicated that he reviewed the Veteran's VA treatment records, and opined that a tooth infection is at least as likely as not related to service.  Dr. S.H. did not provide a rationale for the opinion, and noted that the Veteran's service medical records were not provided to him.  The AOJ should contact the Veteran and provide him the opportunity to submit clarification from Dr. S.H. (or another health professional) with regard to the August 2010 medical opinion letter, to include after reviewing the Veteran's service dental records as appropriate.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (citing 38 C.F.R. §§ 4.2, 19.9(a) (2016) to indicate that return of a private medical report to obtain clarifying information may be appropriate).

Accordingly, the issue of service connection for a dental disorder is REMANDED for the following actions:

1. Contact the appropriate records repository and request a complete copy of the Veteran's service dental treatment records.  All reasonable attempts to obtain outstanding service dental treatment records should be made and documented in the claims file.

2. Contact the Veteran and representative and request that they provide copies of any service or post-service dental treatment records.  The AOJ should associate any additional evidence submitted by the Veteran or representative with the claims file.

3. Schedule the appropriate VA examination with opinion in order to assist in determining the etiology of any current dental disorder(s).  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  The examiner is requested to provide the following opinions:

What dental disorders, if any, does the Veteran currently have? 

Is it as likely as not (i.e., probability of 50 percent or more) that a current dental disorder had its onset during, or is otherwise related to service?  In providing this opinion, the examiner is requested to comment on the significance of the February 1965 service entrance examination report and May 1967 service separation examination report showing that the Veteran lost 13 teeth during service, and the Veteran's assertions that the 13 teeth were lost due to in-service infection.

4. Contact the Veteran and representative and afford them the opportunity to submit any clarification to the August 2010 private medical opinions by 
Dr. S.H. with respect to the etiology of any current dental disorders.  The AOJ should associate any additional evidence submitted by the Veteran with the claims file.

5. Thereafter, the issue of service connection for a dental disorder should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


